Citation Nr: 1231308	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-14 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for congenital esotropia (claimed as vision/eye condition).


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1981 to June 1984.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in October 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2009, a statement of the case was issued in March 2010, and a substantive appeal was timely received in April 2010.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Form 9 substantive appeal received in April 2010, the Veteran requested a videoconference Board hearing.  He was initially scheduled for such hearing in January 2011, however he requested the hearing be rescheduled.  Thereafter, in a letter in April 2011, the RO notified the Veteran that he was scheduled for a video hearing in May 2011.  The Veteran failed to attend.  

The Board notes that the April 2011 letter notifying the Veteran of the May 2011 hearing was sent to 4212 W. Burnett Street, Pine Bluff, Arizona 71603.  In correspondence dated in January 2011 and in February 2011, the Veteran indicated that his address was 4210 W. Burnett, Pine Bluff, Arizona 71603.  As the April 2011 letter was not sent to the correct address that the Veteran provided, the Board cannot presume that he received notice of his scheduled May 2011 Board hearing.  

The Veteran should be afforded the opportunity to have another hearing.  Efforts should be taken to ensure that he is properly notified of the date and time of his hearing through a letter sent to his proper address. 


Accordingly, the case is REMANDED for the following action:

Verify that the Veteran's current mailing address is 4210 W. Burnett, Pine Bluff, Arizona 71603.  If this is not his address obtain his current mailing address.  Afterwards schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge.  Send notice of the scheduled date for the Board hearing to the Veteran's verified current mailing address.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


